U.S. DSEARTMENT 2088 JUSR-GRKM ECF No. 231-2, PagelD.3556 Filed 07/27/21 Page 1 of 2
Michigan-Eastern

211 W. Fort Street U.S. DEPARTMENT OF JUSTICE
Suite 200) ADMINISTRATIVE OFFSET NOTICE

Detroit, MI 48226 This communication is from the United States
Department of Justice. All correspondence on this
debt should be sent to the representative of the

For inquiries regarding debt call: (313) 226-9102 United States at the address to the left above.

DATE OF NOTICE 02/19/2020

 

ACCOUNT NUMBER 2012A03084/

 

COURT NUMBER 2:15CR20382 01
Nicoletti, Paul c/o James C. Howarth .

615 Griswold Suite 820 BALANCE DUE $5,479,151.58
Detroit, MI 48226

 

 

 

TAX ID NUMBER ee

 

NOTICE OF INTENT TO OFFSET

This office is responsible for collecting a debt you owe as a result of a judgment in favor of the United States. This debt
may include additional costs, interest, penalties, and a surcharge which are not reflected in the amount shown above. A United
States District Court entered a judgment against you and established the amount due. The District Court judgment is a final decision
that you owe this debt to the United States.

We strongly urge you to pay this debt immediately. Make your payment payable to the Clerk of Court. Please include your
court number on your payment.

If you do not pay your debt, Federal law allows agencies to refer debts to the United States Department of the Treasury for
the purpose of collecting debts through the Treasury Offset Program. Under this program, the Department of the Treasury will
reduce or withhold any of your eligible Federal payments (see list of federal payments eligible for offset on the back of this notice)
by the amount of your debt. This "offset" process is authorized by the Debt Collection Act of 1982, as amended by the Debt
Collection Improvement Act of 1996, and the Internal Revenue Code. Under these statutes, prior to referring a debt for offset, a
federal agency must: (1) notify the debtor who is responsible for the debt that the agency plans to refer the debt to the Department of
the Treasury for the offset of any pending federal payments; (2) determine that the debt is past-due and legally enforceable after
providing the debtor at least 60 days in which to present evidence to the contrary; and (3) make reasonable efforts to collect the debt.
The purpose of this notice is to meet these requirements.

To avoid referral of your debt to the Treasury Offset Program, within 60 calendar days from the date of this notice you
must: (1) pay your debt in full; or (2) enter into a repayment agreement; or (3) present evidence that all or part of the criminal or
(Continued on Back)
Please detach and enclose bottom portion with payment

 

Payment must be received by the PAYMENT DUE

Date in order for your payment to be applied Administrative Offset Notice
before the next billing cycle.

 

Account Number 2012A03084/

 

 

Name Nicoletti, Paul c/o James C.
Howarth
Court Number 2:15CR20382 01

 

Please mail payments to:
Payment Due Date | Immediately US Clerk of Court

231 W. Lafayette
Detroit, MI 48226

 

Total Amount Due | $5, 479,151.58

 

Amount Enclosed

 

 

 

 

0 Check here for change of address and annotate below.
Case 2:15-cr-20382-VAR-MKM ECF No. 231-2, PagelD.3557 Filed 07/27/21 Page 2 of 2
NOTICE OF INTENT TO OFFSET (Continued from front)

the civil judgment debt is not past due or that the judgment debt has been stayed or satisfied. You must send any evidence to the
Department of Justice, United States Attorney’s office address on this notice. Any false statements could subject you to applicable civil
or criminal penalties. The United States Attorney’s office Financial Litigation Unit will review any evidence you present and take
appropriate action.

If you fail to take any of the above steps within the 60 day time period, the Department of Justice will refer the debt to the Department
of the Treasury and any and all payments due to you from the Federal government will be offset to pay the amount of your judgment debt.
You should be aware that any money offset from federal payments due to you will be applied to the amount you owe along with a
servicing fee. You are responsible for paying any remaining balance after an offset is taken. If you fail to do so, your name will continue
to be included in the Department of the Treasury database of debtors, and any future federal payment due to you will be offset until the
debt is totally satisfied.

PLEASE NOTE: If you are currently on a payment plan and you default on this payment plan, this debt may be submitted to the
Department of the Treasury for inclusion in the Treasury Offset Program. You will not receive another notice from this office.
Payments eligible for offset include:

Federal income tax refunds;

Federal salary pay, including the military

Federal retirement pay, including military retirement pay;

Certain federal benefit payments, such as Social Security, Railroad Retirement (other than tier 2), and Black Lung
(part B) benefits (when regulations are published); and

%& * €

* Other federal payments, including certain loans to you that are not exempt from offset.
* Payments made by States
ADDITIONAL INFORMATION

ARE YOU A FEDERAL EMPLOYEE, MEMBER OF THE ARMED FORCES (INCLUDING CIVILIAN EMPLOYEES)?
If so, amounts from your salary and retirement pay may be offset to satisfy your debt beginning in the pay period that your debt is
submitted to the Department of the Treasury for offset, and continuing every pay period until your debt, including interest, penalties and
other costs, is paid in full. In accordance with Section 5514 of Title 5, United States Code, you may be entitled to a hearing to dispute
the amount of the payroll deduction.

Active duty service members may have limited protections under the Servicemembers Civil Relief Act of 2003.

ARE YOU MARRIED? Ifso, your spouse may be eligible to receive a portion of a joint refund. To do this, the following must be true:
1) you must file a joint income tax return; 2) you must have incurred this debt separately from your spouse and your spouse must have
no legal responsibility for the debt; and 3) your spouse must have income and withholding or estimated tax payments. Taxpayers filing
joint returns should obtain Form 8379, Injured Spouse Claim and Allocation, before filing a return. The instructions will explain the steps
your spouse may take to obtain his/her share of your joint income tax refund.

HAVE YOU FELED FOR BANKRUPTCY? [If so, then you may not be subject to offset while the automatic stay remains in effect.
However, you should notify the United States Attorney’s Financial Litigation Unit of your bankruptcy.
